Citation Nr: 0031733	
Decision Date: 12/06/00    Archive Date: 12/12/00

DOCKET NO.  98-18 123A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUE

Entitlement to an increased rating for multiple chalazia of 
both eyes, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

M. Miyake, Associate Counsel

INTRODUCTION

The veteran served on active duty from March 1951 to 
February 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision by the RO 
that denied a claim of entitlement to an increased 
(compensable) rating for multiple chalazia of both eyes.  By 
rating action of March 1999, the RO increased the rating for 
multiple chalazia of both eyes from zero to 10 percent.  The 
veteran testified at hearings at the RO in February 1999 and 
May 2000, and at a videoconference hearing before a member of 
the Board in November 2000.


REMAND

The veteran's service-connected bilateral eye disability has 
been evaluated as 10 percent disabling under 38 C.F.R. 
§ 4.84a, Diagnostic Code 6015 (2000), for benign new growths.  
38 C.F.R. § 4.20 (2000).  The criteria of Diagnostic Code 
6015 require that a rating be based on impaired vision; 
healed growths are to be rated on the basis of residual 
disability.  38 C.F.R. § 4.84a.  

At his November 2000 videoconference hearing, the veteran 
described some of the problems he experienced, which he 
believed were due to service-connected disability, including 
redness in his eyes, swelling, scarring, pain, watery eyes, 
infection, and vision impairment.  The clear implication of 
the veteran's testimony is that he believes his bilateral eye 
disability has worsened since the time of his last VA 
examination in April 1998, and includes disabling 
manifestations beyond what the RO has considered.  Under the 
circumstances, therefore, the duty to assist includes the 
duty to provide him with a new examination.  See Snuffer v. 
Gober, 10 Vet. App. 400, 403 (1997) (where an appellant 
reported worsening after a VA examination, another 
examination should be conducted).  Consequently, a remand is 
required.  38 C.F.R. §§ 3.327, 4.2, 19.9 (2000).

Moreover, at his November 2000 hearing, the veteran indicated 
that, since April 2000, he had received treatment for eye 
problems at the Dorn VA Medical Center (VAMC).  A review of 
the record reveals that records from the Dorn VAMC have 
neither been requested nor associated with the claims file; 
yet, such records may be pertinent to the veteran's claims.  
(VA adjudicators are charged with constructive notice of 
documents generated by VA whether in the claims file or not.  
Bell v. Derwinski, 2 Vet. App. 611 (1992).)  In this regard, 
the Board notes that, because of the need to ensure that all 
potentially relevant VA records are made a part of the claims 
file, a remand is required.  See Bell, supra.

The veteran also indicated that, since April 2000, he had 
received treatment for eye problems at an eye clinic in 
Orangeburg, South Carolina, at a Charleston hospital, and in 
Columbia.  The record also includes copies of billing 
statements from the Orangeburg Eye Center reflecting 
appointments in January and October 1999, and February 2000.  
These records have neither been requested nor associated with 
the claims file; yet, such records may be pertinent to the 
veteran's claim.  

To ensure that VA has met its duty to assist the claimant in 
obtaining evidence necessary to substantiate the claim and to 
ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following:

1.  The RO should contact the veteran and 
inform him of his right to present 
additional argument and/or evidence on 
the remanded matter.  The additional 
material received, if any, should be 
associated with the claims folder.

2.  The RO should ask the veteran to 
provide information regarding any 
evidence of treatment for his service-
connected eye disability that has not 
already been made part of the record.  
The RO should also obtain VA treatment 
records from the Dorn VAMC since 
April 2000 (see November 2000 hearing); 
Orangeburg Eye Center since January 1999 
(see copies of billing statements and 
November 2000 hearing) if any, and ensure 
that all pertinent records of VA or 
private treatment have been procured for 
review.  The RO should also obtain 
clarification from the veteran regarding 
his treatment at the Charleston hospital 
and in Columbia (see November 2000 
hearing), and then obtain these VA or 
private records.  The RO should assist 
the veteran in obtaining evidence by 
following the procedures set forth in 
38 C.F.R. § 3.159 (2000).  If any records 
sought by the RO are not obtained, the RO 
should notify the veteran of the records 
that were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.  

3.  After the above-requested development 
has been completed, the RO should then 
schedule the veteran for a VA 
ophthalmologic examination to determine 
the current severity and characteristics 
of the veteran's chalazia.  The claims 
folder and a copy of this remand must be 
made available to the examiner for review 
before the examination.  Findings for the 
best corrected and uncorrected visual 
acuity should be reported and the 
examiner should specifically note whether 
any decrease in acuity is attributable to 
chalazia.  The examiner should note all 
the veteran's eye pathology and 
specifically render an opinion as to what 
eye pathology is caused by or made worse 
by the service-connected chalazia.  All 
symptoms complained of by the veteran, 
such as redness, swelling, scarring, 
pain, watery eyes, infection, and vision 
impairment should be addressed by the 
examiner.  Specifically, the examiner 
should state whether each such problem is 
due to the chalazia.  For each problem 
identified as a symptom of chalazia, a 
detailed explanation of the disabling 
manifestations should be provided.  For 
instance, if scarring is found as a 
result of chalazia, findings should be 
made necessary to apply the diagnostic 
criteria set forth in 38 C.F.R. § 4.118 
(2000).  

4.  The RO should ensure that the 
examination complies with this remand, 
especially with respect to the 
instructions to provide medical opinions 
and findings necessary to apply all 
potentially pertinent rating criteria.  
If the report is insufficient, it should 
be returned to the examiner for further 
action.

5.  After the development requested above 
has been completed, the RO should 
re-adjudicate the claim.  The RO should 
ensure that all notification and 
development actions required by the 
Veterans Assistance Claims Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000) have been met.  If the benefit 
sought is denied, a supplemental 
statement of the case (SSOC) should be 
issued.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required of the veteran until he receives further 
notice.  The purpose of this remand is to comply with 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of the remanded issue.  The veteran has the right 
to submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

- 6 -


